       Case 2:19-cv-02005-ILRL-JVM Document 4 Filed 03/13/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 LA’KEISHA SHANAE ADAMS                                                        CIVIL ACTION

 VERSUS                                                                             NO. 19-2005

 DENISE NARCISSE, WARDEN                                                     SECTION: “B”(1)

                                           ORDER

       Petitioner, La’Keisha Shanae Adams, has filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 in which he is challenging the constitutionality of her 2009 state criminal

judgment.

       A review of this Court’s records reflects that petitioner filed a prior petition for writ of

habeas corpus related to this same state criminal judgment. That petition was dismissed with

prejudice. Adams v. Rogers, Civ. Action No. 12-3064 (E.D. La. July 31, 2014). The United States

Fifth Circuit Court of Appeals denied petitioner a certificate of appealability. Adams v. Rogers,

No. 14-31004 (5th Cir. Mar. 30, 2015). The United States Supreme Court then denied her petition

for a writ of certiorari. Adams v. Rogers, 136 S. Ct. 102 (2015).

       The petition presently before the Court is a second or successive petition as described in

28 U.S.C. § 2244. Accordingly, in order to overcome the prohibition against the filing of a second

or successive claim under that section, petitioner must establish one of the following exceptions:

               1)     the claim relies on a new rule of law, made retroactive to cases on
                      collateral review by the United States Supreme Court, that was
                      previously unavailable; or

               2)     (i) the factual predicate for the claim could not have been discovered
                      previously through the exercise of due diligence, and
                      (ii) the facts underlying the claim, if proven and viewed in light of
                      the evidence as a whole, would be sufficient to establish by clear
                      and convincing evidence that, but for the constitutional error, no



                                                1
       Case 2:19-cv-02005-ILRL-JVM Document 4 Filed 03/13/19 Page 2 of 2



                       reasonable factfinder would have found the petitioner guilty of the
                       underlying offense.

28 U.S.C. § 2244(b)(2)(A),(B).

       Before the instant petition can be considered on the merits by this District Court, petitioner

must obtain authorization to file this second or successive petition from the United States Fifth

Circuit Court of Appeals by making a prima facie showing of the above listed requirements to that

appellate court as required by 28 U.S.C. § 2244(b)(3)(A). Until such time as she obtains said

authorization, this Court is without jurisdiction to proceed.

       Accordingly,

       IT IS ORDERED that the petition be construed in part as a motion for authorization for

the District Court to consider the second or successive claims raised therein.

       IT IS FURTHER ORDERED that the petition be and hereby is TRANSFERRED to the

United States Fifth Circuit Court of Appeals under the authority of 28 U.S.C. § 1631 for that Court

to determine whether petitioner is authorized under 28 U.S.C. § 2244(b) to file the instant habeas

corpus petition in this District Court.

       New Orleans, Louisiana, this 12th day of March, 2019.




                                              __________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                  2
